Order reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the action does not involve a long account >vithin the meaning of section 466 of the Civil Practice Act; while numerous items are involved they are items of damage, which were merely incidental and do not constitute an account between the parties. (Camp v. Ingersoll, 86 N. Y. 433; Untermyer v. Beinhauer, 105 id. 521; Johnson v. Atlantic Ave. R. R. Co., 139 id. 449; Townsend v. Hendricks, 40 How. Pr. 143, 162,163; Steck v. C. F. & I. Co., 142 N. Y. 236; Snell v. Niagara Paper Mills, 193 id. 433.) Cochrane, P. J., Van Kirk, McCann, Davis and Whitmyer, JJ., concur.